DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
It is noted with appreciation that the amendments to the specification and claims have obviated the objection and rejection thereof, respectively. Therefore the objection and rejection are withdrawn.
Applicant's arguments filed 03/22/22 have been fully considered but they are not persuasive. Applicant suggests that the distance sensor of Wolf would not be configured to measure a pivoting or radial displacement of a gearbox component. The figures provided in the remarks to illustrate Applicant’s argument are appreciated. However in Fig. 2 (reproduced below), center point ‘p’ has moved radially and a sensor which can measure the distance between the two illustrated bodies would register this movement except in the scenario where the amount of wear in the outer component exactly matched the amount of radial movement. Therefore, a sensor would be arranged to measure a radial displacement, except in the one noted circumstance.

    PNG
    media_image1.png
    415
    789
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9964430 to Hedin in view of US 20210372466 to Wolf et al.
Regarding claim 1, Hedin teaches a method for determining the wear of a bearing (7A-7F, col. 2, ll. 26-29, col. 8, ll. 6-10) arranged in a wind turbine (col. 8, ll. 10-15) gearbox (700), in particular a planetary gearbox (700), which bearing serves for mounting a gearbox component (701-705, col. 47, ll. 52-61), characterized in that wherein, by means of at least one sensor (10), which is arranged in the wind turbine gearbox (Fig. 23-24).
Hedin fails to teach a sliding bearing wherein a radial displacement of the position or a tilting of the gearbox component pivoted by means of the sliding bearing can be detected.
Wolf teaches a method for monitoring a condition of a sliding bearing by measuring a radial displacement of the position of a component supported by the bearing (“bearing position(s) can be determined from contact or distance sensors” para. 18).
Hedin teaches monitoring the condition of a wind turbine bearing and rotating components in order to avoid failure due to damage caused by wear (col. 2, ll. 26-29, col. 8, ll. 6-10).  Wolf teaches that sliding bearings may also be used in wind turbine components (para. 5) and that a change in position of the bearing and associated components may be measured in order to monitor the condition of the bearing (para. 53).  Because both Hedin and Wolf teach methods of monitoring bearings of wind turbines in order to detect wear on components, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hedin by using a sliding bearing and measuring a change in position of a gearbox component in order to determine the wear as a simple substitution of known elements (the sliding bearing and distance measurements of Wolf) for another (the rolling bearing and vibration sensor of Hedin) to obtain the predictable result of using a bearing suitable for the heavy shafts of a wind turbine (Wolf para. 10).
Regarding claims 2 and 3, Hedin as modified by Wolf teaches the method according to claim 1 (see above), characterized in that wherein: 
the distance sensor (Wolf 3) detects the displacement of the gearbox component in periodical intervals (Hedin col. 55, ll. 47-54), and the measured values are saved in a wear chart (Hedin step S1150) (claim 2),
for the radial displacement or tilting, target values with tolerance ranges are predetermined for a certain time of detection, and the actual values detected by means of the distance sensor are compared with said target values (Hedin col. 17, ll. 58-64), wherein an action is triggered if an actual value lies outside the tolerance range of an assigned target value (Hedin col. 56, ll. 5-12) (claim 3).
Regarding claims 4, 5, 9, 10, and 11, Hedin as modified by Wolf teaches a wind turbine gearbox (Hedin col. 8, ll. 48-49), in particular planetary gearbox, having at least one sliding bearing (Wolf 1) for mounting a gearbox component (Wolf para. 50), characterized in that wherein a wear sensor in the form of a distance sensor is formed for detecting a radial displacement of the position or tilting of the gearbox component (Wolf para. 18) pivoted by means of the sliding bearing (claim 4),
wherein the distance sensor is arranged on a planetary gear carrier (Hedin 6, Fig. 1) and is formed for the detection of the radial displacement of the position or tilting of a planetary gear axle (Hedin 8), in particular that wherein the distance sensor is arranged on the planetary gear carrier (Hedin 8) so as to detect the distance in the tangential direction (Wolf para. 18) (claims 5 and 11),
wherein the distance sensor is arranged on the bearing seat of the sliding bearing (Wolf para. 12) (claim 9),
wherein the distance sensor is arranged on the bearing seat such that a radial displacement of the position of the gearbox component pivoted by means of the sliding bearing (Wolf para. 18) in the main direction of loading (the radial direction, Wolf para. 10) can be detected (claim 10).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,964,430 to Hedin in view of US 20210372466 to Wolf et al in further view of US 5,955,880 to Beam et al.
Regarding claims 6, Hedin in view of Wolf teaches the wind turbine gearbox according to claim 4 (see above), but fails to teach that a permanent magnet is arranged in the planetary gearbox such that the distance sensor, which is arranged on the planetary gear carrier so as to rotate along with it, can be supplied or charged with electricity by means of induction (claim 6).
Beam teaches a distance sensor wherein a permanent magnet is arranged such that the distance sensor, which is arranged adjacent a bearing, can be supplied or charged with electricity by means of induction (col. 7, ll. 47-48) (claim 6).
Hedin as modified by Wolf teaches using a distance sensor to monitor bearing wear (Wolf para. 53), but is silent regarding the precise type of sensor.  Beam teaches the use of permanent magnets to provide inductive power to sensors to monitor bearing wear (col. 7, ll. 47-48, abstract, col. 2, ll. 24-28).  Because both Hedin as modified by Wolf and Beam teach using distance sensors to monitor bearing wear, and Beam teaches using a specific type of sensor while Hedin as modified by Wolf is silent regarding this detail, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of Hedin as modified by Wolf by using a permanent magnet and inductive sensors as taught by Beam as a combination of prior art elements to achieve the predictable result of monitoring bearing wear.

Claim 7, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,964,430 to Hedin in view of US 20210372466 to Wolf et al in further view of US 6,279,400 to Johnson et al.  Hedin in view of Wolf teaches the wind turbine gearbox according to claim 4 (see above), but fails to teach a laser sensor is formed as a distance sensor (claim 7), and
a marking is arranged on the gearbox component, which marking serves as a reference for the distance sensor, in particular that wherein the marking is formed as a reflector point which is arranged on the planetary gear axle (claims 8 and 12).
Johnson teaches a laser sensor is formed as a distance sensor (col. 3, ll. 57-65) (claim 7), and
a marking is arranged on a component, which marking serves as a reference for the distance sensor, in particular that wherein the marking is formed as a reflector point which is arranged on the component (col. 3, ll. 36-37) (claims 8 and 12). 
Hedin as modified by Wolf teaches using a distance sensor to monitor bearing wear (Wolf para. 53), but is silent regarding the precise type of sensor.  Johnson teaches the use of reflective marking and lasers as a distance sensor (col. 3, ll. 36-37, ll. 57-65).  Because Johnson teaches using a specific type of sensor while Hedin as modified by Wolf is silent regarding this detail, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of Hedin as modified by Wolf by using a reflective marking and laser sensors as taught by Johnson as a combination of prior art elements to achieve the predictable result of monitoring bearing wear.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745